On Application fob Rehearing.
The opinion of the court was delivered by
Bermudez, C. J.
On a carefal review of the opinion rendered in this case we find but one error in our decree, which may be corrected without granting a rehearing.
The law allows interest on taxes from the time they are due, and this should have been included in our decree.
It is therefore ordered that the words “ without interest and penalties ” be stricken from the decree, and that in lieu thereof be inserted ‘‘ with interest from the time the taxes became due,” and that in other respects our former decree remain undisturbed.
Rehearing refused.